Title: To George Washington from Paul Revere, 5 February 1791
From: Revere, Paul
To: Washington, George



Sir
Boston 5 Feby 1791

Without troubling your Excellency with a detail of circumstances, which induce me to wish for some employment, under the general Government, I beg leave to offer my self as a candidate for any office in the proposed sistem of Excise, which I may be qualified to fill. As I can not claim the honor of such a personal aquaintance with your Excellency, as will furnish you with sufficient information of my character, I beg leave (should you ever think the subject so far worthy your attention, as to enquire) to refer you to Genl Knox, Genl Lincoln, Mr Ames or Mr Gerrey. I am Sir with all possible respect, your Excellencys obednt humb. Servt

Paul Revere

